 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 BARBARA O. PRESILDA,                                 Case No.: 2:19-cv-01281-APG-VCF

 4         Plaintiff                                   Order for Stipulation of Dismissal or
                                                                  Status Report
 5 v.

 6 EQUIFAX INFORMATION SERVICES,
   LLC, et al.,
 7
          Defendants
 8

 9        On October 25, 2019, the parties advised the court that a settlement had been reached

10 between the plaintiff and defendant Equifax Information Services, LLC. ECF No. 18.

11        I THEREFORE ORDER the parties to file either a stipulation of dismissal or a status

12 report by February 21, 2020

13        DATED this 3rd day of February, 2020.

14

15
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
